355 F.2d 934
UNITED STATES of America, Appellee,v.Nicholas FORLANO, Appellant.
No. 195.
Docket 29645.
United States Court of Appeals Second Circuit.
Argued January 13, 1966.
Decided February 7, 1966.

Appeal from an order of the United States District Court for the Southern District of New York; Inzer B. Wyatt, Judge.
Nicholas Forlano appeals from an order denying, after an evidentiary hearing, a motion for a writ of error coram nobis to set aside a judgment of conviction.
Lawrence W. Newman, Asst. U. S. Atty., New York City (Robert M. Morgenthau, U. S. Atty. for Southern District of New York, and James M. Brachman, Asst. U. S. Atty., New York City, on the brief), for appellee.
H. Elliot Wales, New York City (Abraham H. Brodsky, New York City, on the brief), for appellant.
Before LUMBARD, Chief Judge, and MEDINA and KAUFMAN, Circuit Judges.
PER CURIAM.


1
On a previous appeal we reversed and remanded for a further hearing and findings. United States v. Forlano, 2 Cir., 1963, 319 F.2d 617. On the remand there was an exhaustive evidentiary hearing at which every relevant phase of the case was fully explored and new findings made. We affirm on Judge Wyatt's opinion below, reported at D.C., 249 F. Supp. 174.


2
Affirmed.